Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emmanuel Djokou, a native and citizen of Cameroon, seeks review of an order of the Board of Immigration Appeals (Board) denying his untimely and numerically-barred motion to reopen. We have reviewed the administrative record and Djokou’s contentions and find that we lack jurisdiction to review his claims. See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.), cert. denied, — U.S.-, 130 S.Ct. 137, 175 L.Ed.2d 90 (2009). Accordingly, we dismiss the petition for review for the reasons stated by the Board. See In re: Djokou (B.I.A. July 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.